Exhibit 10.37

LOGO [g80520letterx1x1.jpg]   LOGO [g80520letterx1x2.jpg]

 

July 18, 2003

 

Via Federal Express Delivery

 

Mr. Gregory J. Santora

4201 Grant Court

Pleasanton, CA 94566

 

Re: Offer to join the Board of Directors

 

Dear Greg:

 

On behalf of Align Technology, Inc. (the “Company”), I am extremely pleased to
invite you to become a member of the Company’s Board of Directors (the “Board”).
We believe that your skills, expertise and knowledge will prove very helpful to
the Company’s progress.

 

In connection with your service as a director, we will recommend to the Board
that you be granted a stock option entitling you to purchase up to 75,000 shares
of the Company’s Common Stock. We will recommend that the shares become vested
as follows: 25% of the option shall vest on the 12 month anniversary of the
commencement of your service as a director, and the remaining 75% shall vest in
36 equal monthly installments. In addition, the option will fully accelerate
upon the occurrence of a Change in Control of the Company (as that term is
defined in the Company’s 2001 Stock Incentive Plan (the “Plan”)). Each option
granted to you will be subject to the terms and conditions of the Plan and the
stock option agreement evidencing the option. The exercise price per share will
be equal to the fair market value of the Company’s common stock on the date of
grant, as determined by the Board.

 

In addition, you will be entitled to receive cash compensation in accordance
with Schedule A attached hereto. You will be reimbursed for reasonable expenses
incurred by you in connection with your services to the Company in accordance
with the Company’s established policies.

 

The Board currently meets once every two months at our offices in Santa Clara.
The various committees of the Board to which you may be appointed also meet
frequently. It is our expectation that you will participate in those meetings in
person to the extent possible. We also ask that you make yourself available to
participate in various telephonic meetings from time to time.

 

Please note that this offer is contingent upon your qualification as an
independent director under applicable NASDAQ rules. Also, please note that this
offer and any rights to purchase shares of the Company’s capital stock
referenced in this offer letter are contingent upon approval of the Board and
the Company’s stockholders.

 

Your service on the Board of Directors will be in accordance with, and subject
to, the Company’s Bylaws and the Certificate of Incorporation, as such may be
amended from time to time. In accepting this offer, you are representing to us
that (i) you do not know of any conflict that would



--------------------------------------------------------------------------------

restrict you from becoming a director of the Company and (ii) you will not
provide the Company with any documents, records or other confidential
information belonging to any other parties.

 

This offer is considered confidential information and we trust that you will
treat it as such. If you wish to accept this offer, please sign below and return
the fully executed letter to us. You should keep one copy of this letter for
your own records. This letter sets forth the terms of your service with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by an officer of the Company and by you.

 

We are looking forward to having you join us at the Company. We believe that
your enthusiasm and past experience will be an asset to the Company and that you
will have a positive impact on the organization. If you have any questions,
please call me at (408) 470-1112.

 

Sincerely,

Align Technology, Inc.

/S/    THOMAS M. PRESCOTT        

--------------------------------------------------------------------------------

Thomas M. Prescott

 

Accepted and agreed to this

 

19th day of July, 2003

 

 

/S/    GREGORY J. SANTORA        

--------------------------------------------------------------------------------

Gregory J. Santora

 

-2-